Citation Nr: 1213554	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for migraine headaches. 

2.  Entitlement to an increased evaluation for seborrheic dermatitis, rated as non-compensable prior to October 6, 2011, and 10 percent beginning October 6, 2011. 

3.  Entitlement to an evaluation in excess of 10 percent for myofascial pain syndrome of the neck and shoulders. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1991 to April 2000, and from August 2001 to September 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the Veteran's 10 percent evaluation for migraine headaches, non-compensable (zero percent) evaluation for seborrheic dermatitis, and 10 percent evaluation for myofascial pain syndrome.  The Veteran perfected an appeal of these issues.  

In a December 2011 rating decision, the RO increased the disability evaluation to 10 percent disabling for seborrheic dermatitis, effective October 6, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

 In January 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Chief Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Board notes that in the April 2006 rating decision, the RO also denied service connection for carpal tunnel syndrome, a claim for which the Veteran also perfected an appeal.  However, in the December 2011 rating decision, the RO granted service connection for bilateral carpal tunnel syndrome.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. )

The issues of increased evaluations for seborrheic dermatitis and myofascial pain syndrome of the neck and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In correspondence dated in January 2006, prior to April 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Additionally, the January 2006 letter informed her of the type of evidence that could be submitted to support her claim for an increased rating and the evidence she would need to show that her service-connected migraine headaches had increased in severity.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to the issue decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Board notes that it is remanding the other two issues on appeal to obtain additional VA treatment records identified by the Veteran during her January 2012 hearing.  However, she has not indicated that these outstanding records pertain to her claim for migraine headaches.  Furthermore, in this decision, the Board is granting the Veteran's claim to the maximum disability evaluation allowable under the appropriate diagnostic code, so there would be no prejudice in proceeding with her claim at this time.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations during the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, these examinations address the pertinent rating criteria and include sufficient evidence to rate the Veteran's migraine headaches under the appropriate Diagnostic Code.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of her service-connected migraine headaches since she was last examined in October 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  As noted above, she presented testimony before the undersigned Chief Veterans Law Judge in January 2012.  Therefore, the duties to notify and assist have been met. 

Migraine Headaches

The Veteran essentially contends that her migraine headaches are more disabling than contemplated by the current 10 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100 for migraines.  This code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (migraine headaches).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used. Accordingly, the Board concludes that Diagnostic Code 8100 is the most appropriate in this case.

Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2011).  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

On VA examination in January 2006, the Veteran reported having three headaches a week and lasting from hours to three days.  She indicated that she treated these episodes with Topamax, Relpax, Midrin, Imitrex, and Elavil.  She also stated that  her headaches were coming more frequently and were increasing in severity, and that she occasionally had prodrome.  She noted that her headaches, located in the frontal area, were accompanied by nausea, vomiting, and noise and light sensitivity.  The Veteran further stated that she was able to feel the onset of her headaches and that she took medication and had to lie down in a cool dark area.  However, if her headaches were not relieved by medication, she went to the emergency room.  She added that she had made many visits to the emergency room.  At the time, the Veteran was not employed since she had just been discharged from service in September 2005.      

On VA examination in October 2011, the Veteran reported that her migraine headaches were manifested by sudden lightning bolts over her right eye.  The pain made her head feel as if it would explode.  During these episodes, she had to stay in bed and was unable to do anything.  The severity of the headaches was rated a ten out of ten, with ten representing the highest level of pain.  These headaches occurred on average three times a week and lasted for one day.  The symptoms, which were constant, included nausea, pain, and light and noise sensitivity.  The Veteran took medication for these episodes.  As to overall functional impairment, she cited to missing numerous days from work.  

Additionally, the Veteran presented testimony before the undersigned in January 2012.  She testified to having two to three headaches a week, or about 36 or more migraines in six months.  She noted that she took several different medications to treat her headaches.  On a scale of one to ten, she rated her disability as ten plus.  In describing the onset of her migraine headache, she cited to having a lightning bolt  flash before her right eye.  Indicating that at this time she had to take medication within the next 30 minutes, the Veteran testified that the migraines lasted up to five days and forced her to stay in bed.  She noted that while there was tapering off of the migraine headaches, it was never completely gone.  As to employment, the Veteran indicated that she missed 20 days of work in a year, and her husband indicated that while the Veteran had missed 20 full days of work she had also taken many half days due to her migraines.  She also stated that she missed out on many family activities due to her incapacitation.  

Based on the foregoing, the Board finds that the Veteran's migraine headaches meet the criteria for the maximum 50 percent evaluation.  She has been shown to have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  The evidence reflects that she had two to three migraine headaches a week, which require medication, rest, emergency room visits, missing time from work, and losing out on family functions.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent disability evaluation is warranted for the entire period on appeal.  See Hart, 21 Vet. App. at 505.  With respect to a rating in excess of 50 percent, the Board observes that a higher schedular disability rating is not available under the appropriate rating criteria. 

Other Considerations 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected migraine headaches.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case neither the Veteran nor her representative has argued, and the record does not otherwise reflect, that her migraine headaches render her unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation of 50 percent, but not higher, for migraine headaches is allowed subject to controlling regulations applicable to the payment of monetary benefits.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

During her January 2012 hearing, the Veteran testified that she had been seen by a dermatologist at the VA hospital in Richmond for her skin disability on January 3, 2012.  She also indicated that with respect to her myofascial pain syndrome that she had recently been seen at the VA and given several diagnoses.  Review of the claims folder shows that VA treatment records dated only up to October 2008 have been associated with the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claims, and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those at the VA hospital in Richmond.  All efforts to obtain additional evidence must be documented in the claims folder, and the VA facility must provide a negative response if records are not available. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims taking into consideration all evidence of record.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


